DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/16/2021 is acknowledged. Claims 1-25 are pending. 
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant’s argument that reference to Cornnors discloses that the wick (15) is sealingly attached to the shoulder (29) and not  operably coupled to the end plug (20)), (page 4, applicant’s remark), has been carefully considered but is not found to be persuasive.  Applicant is reminded that the examiner must interpret the limitation as broadly as it reasonably allows, in which the term “operably coupled” is interpreted as to be retained in physical contact with each other for thermal conduction.  Connors discloses (figures 5 and 7) that the wick (15) is retained in physical contact with the end plug at area (32) so the wick (15) and the end plug are in thermal contact with each other by container lid (105). (see figure 7)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2, 5,6,8,9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connors (US 2004/0163799A1). Regarding claims 1 and 8, Connors discloses (figure 7) a heat pipe, comprising a container (10); a container lid (105) comprising a groove (groove of 105 to receive pin 36 shown in figure 7) defined therein; a wick (15) and an end plug (20) operably coupled to the wick(15), wherein the end plug (20) comprising a pin or shaft (36) extending therefrom, wherein the groove of the container lid is designed and dimensioned to receive the pin or shaft (36). (see figure 7, that the pin 36 is received in the recess of lid 105). Regarding the limitation of “operably coupled”, applicant is reminded that the examiner must interpret the limitation as broadly as it reasonably allows, in which the term “operably coupled” is interpreted as to be retained in physical contact with each other for thermal conduction.  Connors discloses (figures 5 and 7) that the wick (15) is retained in physical contact with the end plug at area (32) so the wick (15) and the end plug are in thermal contact with each other by container lid (105). (see figure 7)

Regarding claims 2 and 9, Connors discloses that the wick (15) comprises a first material and the end plug ((20) comprises a second material (or third material). Regarding claims 5 and 12, Connors discloses (figure 7) that the pin (36) comprising a first cross sectional shape, wherein the groove comprising a second cross-sectional shape, and wherein the first cross-sectional shape and the second cross-sectional shape are identical. (the pin 36 is fitted within the groove of the lid 105, figure 7).   Regarding claims 6 and 13, Connors discloses that the pin (36) is configured to center the wick (15) within the container (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4,10-11,15-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Connors in view of Khrustalev et al. (US 7,661,464B2).  Regarding claims 3-4,10-11, 15,16, 20, 22 and  24, 25, Connors does not disclose that the container material are different with the material of the wick and the end plug, wherein the wick and the end plug are from the same material.  Khrustalev discloses (column 9, lines 22-27) that the material of wick (800) and end plug (850) are made of the same material (titanium) for a purpose of providing a compatible sealing material to the cylindrical wick, and the fluid container (400) is made of nickel, which is different from titanium for a purpose of providing a suitable fluid containment material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Khrustaleve’s teaching in Connors’ device for a purpose of providing compatible sealing material to the cylindrical wick and suitable fluid containment of the heat pipe.

  Regarding claims 17, 21 and 23, Connors discloses (figure 7) that the pin (36) comprising a first cross sectional shape, wherein the groove comprising a second cross-sectional shape, and wherein the first cross-sectional shape and the second cross-sectional shape are identical. (the pin 36 is fitted within the groove of the lid 105, figure 7).   Regarding claim 18, Connors discloses that the pin (36) is configured to center the wick (15) within the container (10).

Allowable Subject Matter
Claims 7, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the rod or the pin is slidable within the recess based on growth and shrinkage of the wick.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuko et al. (JP 57179589A) discloses a heat pipe.
Sekhon et al. (US 4,106,188) discloses a transistor cooling by heat pipes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763